             Case 1:19-cr-00930-ER Document 38 Filed 01/28/21 Page 1 of 1


                           Del Valle & Associates
                                          Attorneys at Law
                                          445 Park Avenue
                                      New York, New York 10022
                                           (212)481-1900
Telesforo Del Valle, Jr.                                                       Email: tdvesq@aol.com

Michael J. Sluka                                                                  Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                  ___

Lucas E. Andino                                                                         Leticia Silva
William Cerbone                                                                       Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel

                                         January 26, 2021

The Honorable Edgardo Ramos             Sentencing adjourned to March 11, 2021 at 11:00 a.m.
United States District Judge            SO ORDERED.
United States District Court
Southern District of New York
500 Pearl St.                                                         1/28/2021
New York, NY 10007-1312
-Via ECF-
                                              Re:    USA v. Juan David Dutan,
                                                     19 Cr. 930 (ER)

         Dear Judge Ramos,

        Our office represents Mr. Juan David Dutan, in the above captioned matter, which is
currently scheduled for a Sentencing Hearing on February 5, 2021 at 10:30AM.

       Delays at the Metropolitan Detention Center (MDC), with respect to the scheduling of the
Defendant’s Presentence Interview (PSI), has delayed the Presentence Investigation Report
(PSR). Therefore, we respectfully request a 30-Day adjournment of the Sentencing Hearing, to
allow more time for U.S. Probation to prepare the PSR.

       The Government, by way of A.U.S.A. Dominic Gentile, consent to this request for
adjournment.

         Thank you for your consideration to this matter.

                                                     Respectfully submitted,

                                                     /S/Telesforo Del Valle Jr.
                                                     Telesforo Del Valle, Jr., Esq. Attorney for
                                                     Juan David Dutan, Defendant.

Cc: A.U.S.A. Dominic Gentile, Esq.
